Case: 19-10835      Document: 00515459178         Page: 1    Date Filed: 06/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 19-10835
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           June 19, 2020
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

PRECIOUS ALEXANDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-39-3


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       Precious Alexander appeals her 108-month sentence for bank robbery
and aiding and abetting, in violation of 18 U.S.C. § 2113(a) and 18 U.S.C. § 2.
She argues the district court erred by (1) imposing an abduction enhancement
pursuant to U.S.S.G. § 2B3.1(b)(4)(A) based on a co-defendant’s conduct,
(2) determining that the use of dangerous weapons was reasonably foreseeable
to her and overruling her objection to a U.S.S.G. § 2B3.1(b)(2)(D) enhancement,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10835      Document: 00515459178   Page: 2   Date Filed: 06/19/2020


                                 No. 19-10835

and (3) denying her a minor role adjustment pursuant to U.S.S.G. § 3B1.2(b).
“[W]e review the application of the Guidelines de novo and the district court’s
factual findings—along with the reasonable inferences drawn from those
facts—for clear error.” United States v. Gomez-Valle, 828 F.3d 324, 327 (5th
Cir. 2016) (emphasis omitted) (quoting United States v. Alcantar, 733 F.3d 143,
146 (5th Cir. 2013)).
      For robbery offenses, the Guidelines provide a four-level enhancement
“[i]f any person was abducted to facilitate commission of the offense or to
facilitate escape.” U.S.S.G. § 2B3.1(b)(4)(A). A person is abducted if he or she
is “forced to accompany an offender to a different location.” U.S.S.G. § 1B1.1,
comment. (n.1(A)); § 2B3.1, comment. (n.1). Alexander argues that her co-
defendant, Cedric Burns, did not abduct the employees of the credit union
during the robbery because he forced them to move within a single room. While
inside the bank, Burns pointed replica guns at three employees and ordered
them to exit the teller area and to lie on the ground. Burns “escorted” one
employee at gunpoint to the vault, but she did not know the security code to
open it. At gunpoint, Burns ordered another employee to use the code to unlock
the vault. After vault was opened and Burns had taken the money, he walked
two employees at gunpoint to the cash recycling machine. The two employees
were unable to open the machine, so Burns ordered the third employee, at
gunpoint, to unlock it. Burns ordered the employees to lie on the ground, and
he and another of Alexander’s accomplices fled.
      Alexander’s arguments are unavailing because we apply a flexible
interpretation to the phrase “a different location” and do not “mechanically”
require “the presence or absence of doorways, lot lines, thresholds, and the
like.” United States v. Hawkins, 87 F.3d 722, 726-28 (5th Cir. 1996). Moreover,
we have upheld the application of the enhancement on similar facts, rejecting



                                       2
    Case: 19-10835    Document: 00515459178     Page: 3   Date Filed: 06/19/2020


                                 No. 19-10835

similar arguments. United States v. Johnson, 619 F.3d 469, 473-74 (5th Cir.
2010).
      Alexander also argues that the abduction was not reasonably foreseeable
to her. According to the presentence report (PSR), Alexander had participated
in previous robberies with Burns and had planned the instant offense with him
and the other co-conspirators. In some of those robberies, Burns forced bank
tellers to retrieve cash from various locations in the bank or otherwise move to
different areas in the bank.     Alexander claims that she had no actual
knowledge of Burns’s actions during the robberies and should not have had a
reason to think he would abduct anyone, but Burns’s actions only needed to be
reasonably foreseeable to Alexander. See U.S.S.G. § 1B1.3(a)(1)(B). To the
extent the Alexander argues that the district court mistakenly relied on the
facts in the PSR, she did not introduce any evidence to refute the PSR and
therefore failed to meet her burden to show that the PSR was unreliable. See
United States v. Cervantes, 706 F.3d 603, 620-21 (5th Cir. 2013). The district
court’s finding that the abductions were reasonably foreseeable “is plausible in
light of the record as a whole” and not clearly erroneous. See United States v.
Bazemore, 839 F.3d 379, 387 (5th Cir. 2016) (quoting United States v. Caldwell,
448 F.3d 287, 290 (5th Cir. 2006)).
      Next, Alexander argues that her co-defendants’ use of dangerous
weapons—replica firearms—was not reasonably foreseeable to her. However,
given the nature of the crime of credit union robbery, the use of dangerous
weapons was reasonably foreseeable in this case. See United States v. Jordan,
945 F.3d 245, 264 (5th Cir. 2019), cert. denied, 2020 WL 1906705 (U.S. Apr. 20,
2020) (No. 19-8020); see also United States v. Burton, 126 F.3d 666, 679 (5th
Cir. 1997). Moreover, FBI agents and police officers observed Alexander meet
with her co-defendants to plan the robbery before the offense. She had acted



                                       3
    Case: 19-10835    Document: 00515459178     Page: 4   Date Filed: 06/19/2020


                                 No. 19-10835

as the getaway driver in previous bank robberies in which her co-conspirators
used replica weapons. To the extent that she challenges the factual statements
in the PSR, she failed to introduce evidence to show that the PSR was
unreliable.   See Cervantes, 706 F.3d at 620-21.          The district court’s
determination that the use of dangerous weapons was reasonably foreseeable
“is plausible in light of the record as a whole.” See Bazemore, 839 F.3d at 387
(quoting Caldwell, 448 F.3d at 290).
      Finally, if the court finds that the defendant was a minor participant in
the offense, a two-level reduction should be applied. U.S.S.G. § 3B1.2; see
Gomez-Valle, 828 F.3d at 328-29. The PSR indicates that Alexander was an
average participant who understood the scope and structure of the criminal
conspiracy because of her involvement in prior robberies and her participation
in planning the instant offense. While Burns exercised the decision-making
authority in the scheme, Alexander, along with her co-defendant Antranette
Canady, had the role of facilitating the escape after the robbery. Alexander’s
compensation was comparable to her co-conspirators’ compensation in previous
robberies. Given these facts, the district court’s determination that she was
not entitled to a minor role adjustment is not clearly erroneous. See United
States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016).
      Given the foregoing, the judgment of the district court is AFFIRMED.




                                       4